Citation Nr: 1745962	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-12 702	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease.

2. Entitlement to a rating in excess of 10 percent for right acromioclavicular (AC) joint degenerative arthritis.

3. Entitlement to a rating in excess of 20 percent for right knee laxity.

4. Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.

5. Entitlement to a compensable rating for pes planus.



REPRESENTATION

Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active service from August 1974 to August 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

This matter was remanded by the Board in July 2016 for additional development.  


FINDING OF FACT

In June 2017 and September 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his representative, that he wished to withdraw his appeal as to the issues of increased ratings for lumbar spine degenerative disc disease, right AC joint degenerative arthritis, right knee laxity, right knee degenerative arthritis, and pes planus.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for lumbar spine degenerative disc disease have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for right AC joint degenerative arthritis have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for right knee laxity have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

4. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for right knee degenerative arthritis have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

5. The criteria for withdrawal of a substantive appeal of the claim for entitlement to an increased rating for pes planus have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal to the issues noted on the title page of this decision in written statements submitted in June 2017 and September 2017. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and it is dismissed.


ORDER

Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease is dismissed.

Entitlement to a rating in excess of 10 percent for right AC joint degenerative arthritis is dismissed.

Entitlement to a rating in excess of 20 percent for right knee laxity is dismissed.

Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis is dismissed.

Entitlement to a compensable rating for pes planus is dismissed.




		
CAROLINE B. FLEMING
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


